Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/22/2020 as modified by the preliminary amendment filed on 12/22/2020.  Claims 1-8 are now pending in the present application.
Information Disclosure Statement
The information disclosure statement submitted on 12/22/2020 has been considered by the Examiner and made of record in the application file.
Claim Objections
Claim 1 is objected to because of the following informalities:
a)         On line 3 of claim 1, replace “comprising” with “comprising:”;
Appropriate correction is required.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“control unit which performs a…”  in claim 1, and “control unit notifies the other portable…” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations “control unit…” of claims 1 and 2 (paragraph [0013] for “the control unit may be a control unit of the server.”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over NONAMI et al. (JP 2006277600 A, hereinafter Nonami), in view of Matsuki et al. (JP 2006018812 A, hereinafter Matsuki). 
Regarding Claim 1, Nonami discloses, a hot-water supply system for remotely controlling a hot-water supply device connectable to an external communication network using a portable terminal device via a server (see e.g., “as shown in FIG. 1, a center device 1 composed of a computer, a facility device 2 that can communicate with the center device 2 via a communication network… the terminal device 3 can give an instruction to remotely operate the equipment device 2, data communication instructing the remote operation is performed through the center device 1… the equipment 2 is assumed to be a gas water heater with a remote control device”, page 3, lines 47-52 and/or “the center device 1 that has received this notification informs the terminal device 3…”page 5, lines 1-2 ), comprising
Although Nonami discloses a remote control system for controlling equipment such as water heater remotely controlled from a terminal device via a central apparatus wherein the association between the equipment and the terminal device is registered in the central apparatus capable of informing  a device by the central apparatus, however, Nonami fails to explicitly disclose a control unit which performs a notification process for notifying at least other portable terminal devices that have already been associated that the portable terminal device for performing remote control has been newly associated with the hot-water supply device.
In the same field of endeavor Matsuki discloses a control unit which performs a notification process for notifying at least other portable terminal devices that have already been associated that the portable terminal device for performing remote control has been newly associated with the hot-water supply device Matsuki(see e.g., “presses the “Register” button. The notification destination for each department when using is registered in advance. As the notification destination, all or a part of the department to which the user who uses the printer 10 belongs, or the manager of the department can be registered in plural from the notification means A to N”, page 3, lines 10-11 and/or “the notification means may be configured to notify a pop-up screen on a PC monitor or the like…” page 3, lines 39-40 and/or “As the notification destination, all or a part of the department to which the user who uses the printer 10 belongs, or the manager of the department can be registered in plural from the notification means A to N.”, page 3, lines 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Nonami with Matsuki, in order to notify all or part of the group who are registered as legal users of the equipment with identification information indicating the user who registers to use the equipment (see Matsuki, page 3, lines 32-34). 
Regarding Claim 2, Nonami and Matsuki combined disclose, wherein the control unit notifies the other portable terminal devices of information based on a number of the portable terminal devices associated with the hot-water supply device in the notification process (see Matsuki e.g., “As the notification destination, all or a part of the department to which the user who uses the printer 10 belongs, or the manager of the department can be registered in plural from the notification means A to N.”, page 3, lines 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Nonami with Matsuki, in order to notify all or part of the group who are registered as legal users of the equipment with identification information indicating the user who registers to use the equipment (see Matsuki, page 3, lines 32-34).
Regarding Claim 3, Nonami and Matsuki combined disclose, wherein the control unit
performs the notification to the newly associated portable terminal device in addition to the other portable terminal devices in the notification process (see Matsuki e.g., “The notification destination determination unit is a unit that determines a notification destination to which the identification information about the user authenticated by the authentication unit is to be notified.
In this way, the identification information indicating the user who is using the device can be efficiently notified to all or a part of the department”, page 2, lines 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Nonami with Matsuki, in order to notify all or part of the group who are registered as legal users of the equipment with identification information indicating the user who registers to use the equipment (see Matsuki, page 3, lines 32-34).
Regarding Claim 4, Nonami and Matsuki combined disclose, wherein the control unit is a control unit of the server (see Nonami e.g., “the terminal device is registered in the center device, and the center device is interposed when performing remote operation of the equipment from the terminal device, The center apparatus has an advantage that it is possible to manage the history of remote operation and the history of operation of equipment.”, page 3, lines 12-14).
Regarding Claim 5, Nonami discloses, a non-transitory computer readable recording medium storing a program causing a computer of a portable terminal device to execute (see e.g., “nonvolatile memory, and stores the identification information issued by the center device 1”, page 4, line 21), 
hot-water supply system for remotely controlling a hot-water supply device connectable to an external communication network using a portable terminal device via a server (see e.g., “as shown in FIG. 1, a center device 1 composed of a computer, a facility device 2 that can communicate with the center device 2 via a communication network… the terminal device 3 can give an instruction to remotely operate the equipment device 2, data communication instructing the remote operation is performed through the center device 1… the equipment 2 is assumed to be a gas water heater with a remote control device”, page 3, lines 47-52 and/or “the center device 1 that has received this notification informs the terminal device 3…”page 5, lines 1-2 ), comprising
Although Nonami discloses a remote control system for controlling equipment such as water heater remotely controlled from a terminal device via a central apparatus wherein the association between the equipment and the terminal device is registered in the central apparatus capable of informing  a device by the central apparatus, however, Nonami fails to explicitly disclose a control unit which performs a notification process for notifying at least other portable terminal devices that have already been associated that the portable terminal device for performing remote control has been newly associated with the hot-water supply device; and
wherein the control unit notifies the other portable terminal devices of information based on a number of the portable terminal devices associated with the hot-water supply device in the notification process.
In the same field of endeavor Matsuki discloses a control unit which performs a notification process for notifying at least other portable terminal devices that have already been associated that the portable terminal device for performing remote control has been newly associated with the hot-water supply device Matsuki(see e.g., “presses the “Register” button. The notification destination for each department when using is registered in advance. As the notification destination, all or a part of the department to which the user who uses the printer 10 belongs, or the manager of the department can be registered in plural from the notification means A to N”, page 3, lines 10-11 and/or “the notification means may be configured to notify a pop-up screen on a PC monitor or the like…” page 3, lines 39-40 and/or “As the notification destination, all or a part of the department to which the user who uses the printer 10 belongs, or the manager of the department can be registered in plural from the notification means A to N.”, page 3, lines 10-11); and
wherein the control unit notifies the other portable terminal devices of information based on a number of the portable terminal devices associated with the hot-water supply device in the notification process (see Matsuki e.g., “As the notification destination, all or a part of the department to which the user who uses the printer 10 belongs, or the manager of the department can be registered in plural from the notification means A to N.”, page 3, lines 10-11),
received from the control unit, a function of performing report output based on the notification (see Matsuki e.g., “the notification means may be configured to notify a pop-up screen on a PC monitor or the like”, page 3, line 38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Nonami with Matsuki, in order to notify all or part of the group who are registered as legal users of the equipment with identification information indicating the user who registers to use the equipment (see Matsuki, page 3, lines 32-34).
Regarding Claim 6, Nonami and Matsuki combined disclose, wherein the function of performing report output comprises a function of causing a display unit to display new association of the portable terminal device (see Matsuki e.g., “the notification means may be configured to notify a pop-up screen on a PC monitor or the like”, page 3, line 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Nonami with Matsuki, in order to notify all or part of the group who are registered as legal users of the equipment with identification information indicating the user who registers to use the equipment (see Matsuki, page 3, lines 32-34).
Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nonami, in view of Matsuki and further in view of  Masahiro et al. (JP 2017204872 A, hereinafter Masahiro).
 Regarding Claim 6, Nonami discloses, a non-transitory computer readable recording medium storing a program causing a computer of a portable terminal device to execute (see e.g., “nonvolatile memory, and stores the identification information issued by the center device 1”, page 4, line 21),
a hot-water supply system for remotely controlling a hot-water supply device connectable to an external communication network using a portable terminal device via a server (see e.g., “as shown in FIG. 1, a center device 1 composed of a computer, a facility device 2 that can communicate with the center device 2 via a communication network… the terminal device 3 can give an instruction to remotely operate the equipment device 2, data communication instructing the remote operation is performed through the center device 1… the equipment 2 is assumed to be a gas water heater with a remote control device”, page 3, lines 47-52 and/or “the center device 1 that has received this notification informs the terminal device 3…”page 5, lines 1-2 ), comprising
Although Nonami discloses a remote control system for controlling equipment such as water heater remotely controlled from a terminal device via a central apparatus wherein the association between the equipment and the terminal device is registered in the central apparatus capable of informing  a device by the central apparatus, however, Nonami fails to explicitly disclose a control unit which performs a notification process for notifying at least other portable terminal devices that have already been associated that the portable terminal device for performing remote control has been newly associated with the hot-water supply device; and
wherein the control unit notifies the other portable terminal devices of information based on a number of the portable terminal devices associated with the hot-water supply device in the notification process.
In the same field of endeavor Matsuki discloses a control unit which performs a notification process for notifying at least other portable terminal devices that have already been associated that the portable terminal device for performing remote control has been newly associated with the hot-water supply device Matsuki(see e.g., “presses the “Register” button. The notification destination for each department when using is registered in advance. As the notification destination, all or a part of the department to which the user who uses the printer 10 belongs, or the manager of the department can be registered in plural from the notification means A to N”, page 3, lines 10-11 and/or “the notification means may be configured to notify a pop-up screen on a PC monitor or the like…” page 3, lines 39-40 and/or “As the notification destination, all or a part of the department to which the user who uses the printer 10 belongs, or the manager of the department can be registered in plural from the notification means A to N.”, page 3, lines 10-11); and
wherein the control unit notifies the other portable terminal devices of information based on a number of the portable terminal devices associated with the hot-water supply device in the notification process (see Matsuki e.g., “As the notification destination, all or a part of the department to which the user who uses the printer 10 belongs, or the manager of the department can be registered in plural from the notification means A to N.”, page 3, lines 10-11)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Nonami with Matsuki, in order to notify all or part of the group who are registered as legal users of the equipment with identification information indicating the user who registers to use the equipment (see Matsuki, page 3, lines 32-34).
Nonami and Matsuki combined fail to explicitly disclose, received from the control unit, at least a function of performing report output of the number.
In the same field of endeavor, Masahiro discloses received from the control unit, at least a function of performing report output of the | number (see e.g., “When the communication terminal device 30 logs in to the cloud server 20, the communication terminal device 30 acquires an information list of the home appliance adapter 15 associated with the home common ID used at the time of login. This information includes the cloud ID and nickname of each home appliance adapter 15, the registered number of communication terminal devices 30 for each home appliance adapter 15, and the like”, page 10, lines ., page 2, lines 27-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Nonami and Matsuki with Masahiro, in order to enable remote operation of an electronic device from a communication terminal via a server (see Masahiro, page 1, lines 34-35).
Regarding Claim 8, Nonami, Matsuki and Masahiro combined disclose,  wherein the function of performing report output comprises a function of causing a display unit to display the number (see e.g., “When the communication terminal device 30 logs in to the cloud server 20, the communication terminal device 30 acquires an information list of the home appliance adapter 15 associated with the home common ID used at the time of login. This information includes the cloud ID and nickname of each home appliance adapter 15, the registered number of communication terminal devices 30 for each home appliance adapter 15, and the like”, page 10, lines 34-35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645